PER CURIAM:
This is an appeal from the district court’s order adopting a report and recommendation of a magistrate judge recommending that summary judgment be granted in favor of the defendants, City of Smyrna, Georgia and Larry Williams, in Sandra Dupree’s complaint of discrimination.
After reviewing the record, reading the parties’ briefs and having the benefit of oral argument, we affirm the district court’s grant of summary judgment for the reasons given by the magistrate judge in his report and recommendation filed on February 25, 2005, as adopted by the district court in its order filed on September 30, 2005.
AFFIRMED.